NIXON, P. J.
This was an action in equity in which plaintiffs alleged fraud in the sale of certain real estate and asked that the sale be rescinded and that a deed of trust given to secure part of the purchase price be surrendered and canceled. The ground of the action is that the vendors misrepresented the title of the real estate and thereby committed a fraud upon the purchasers.
The title to real estate being involved and affected in this case, the jurisdiction is in the Supreme Court and the cause is accordingly transferred as provided by the Constitution. [Overton v. Overton, 131 Mo. 559, 33 S. W. 1; Hanna v. South St. Joseph Land Co., 126 Mo. 1, 28 S. W. 652; Kelly v. Staed, 59 Mo. App. 54; Lappin v. Crawford, 92 Mo. App. 453.]
All concur.